Citation Nr: 1220461	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a gynecological disorder, to include endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 24, 2003 to October 31, 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2005, June 2005, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In March 2005, the RO denied service connection for a low back disorder.  In June 2005, the RO denied service connection for endometriosis.  In a February 2008 rating decision, the RO noted that subsequent to the March and June 2005 rating decisions, additional service treatment records were received in February 2008.  Therefore, the RO readjudicated the claims de novo and denied them on the merits.  See 38 C.F.R. § 3.156(c).  

In April 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board notes the Veteran's private and VA treatment records include several diagnoses pertaining to gynecological disorders, in addition to the claim for endometriosis.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's claim as indicated on the title page.  

The claim for service connection for a gynecological disorder, to include endometriosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 30, 2012, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issue of entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On April 30, 2012, the Veteran testified at a Board hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that she wished to withdraw from appellate consideration her claim for service connection for a low back disorder. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating her intention to withdraw her appeal, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn her appeal as to the claim for service connection for a low back disorder, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal as to the claim of entitlement to service connection for a low back disorder is dismissed. 



REMAND

This claim for service connection for a gynecological disorder, to include endometriosis, requires further development before being readjudicated on its underlying merits.  This additional development of the claim will ensure procedural due process and that there is a complete record upon which to decide the claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for a claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002). 

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999). 

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide her an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran currently suffers from a gynecological disorder, to include diagnoses of dysmenorrhea, endometriosis, hemoperitoneum, and adhesions between the left ovary and the fallopian tube.  These diagnoses are present in her VA treatment records from February 2004 to April 2007, and her private treatment records from Dr. Richards in August 2008, and Dr. Martelly in October 2011.  So, at the very least, she has established she has this claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue instead is whether any of the diagnosed gynecological disorders are the result of her military service or, instead, other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As for in-service incurrence of a relevant disease or injury, her service treatment records dated in July 2003 show a diagnosis of dysmenorrhea.  Additionally, her post-deployment health survey noted three separate instances of treatment in sick call during deployment, but does not specify what treatment was provided.  

Following service, and in connection with her initial claim of service connection for this disorder, she was provided a VA compensation examination in March 2005, as noted above, and a specific gynecological examination in April 2005.  But at the time, no specific diagnosis was provided during the examination, aside from the VA examiner's general comment of endometriosis may be responsible for this disorder.  Consequently, no opinion regarding etiology was provided since there was no then current disability to relate or attribute to her military service.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this in doubt, it is the Board's duty to remand for further development.  

Moreover, since that examination, the Veteran has received treatment from VA and privately for her claimed gynecological disorder.  But even these additional treatment records do not contain a medical nexus opinion concerning the etiology of any diagnosed disorder, and especially in terms of whether it is related or attributable to her military service or dates back to her service.  Moreover, the Veteran testified during her April 2012 Travel Board hearing that she suffered from this disorder since March 2003 when she was stationed at Fort Drum.  She also stated that she has continued to experience these symptoms since service.  So the Board must obtain this necessary medical comment before readjudicating this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Finally, on remand the Veteran's complete treatment records should be obtained from the Providence, Boston, and Newport VA treatment facilities, as well as from Peter D. Martelly, M.D., who she testified has been treating her since she was 18 years old.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for any gynecological disorder(s) from the Boston, Providence, and Newport VA treatment facilities, dated since October 2003.

2.  Make arrangements to obtain the Veteran's complete treatment records for any gynecological disorder(s) from Peter D. Martelly, M.D., dated since January 1999.

3.  After receipt of all additional records, schedule the Veteran for a VA gynecological examination.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify all current gynecological disorders found to be present, i.e., dysmenorrhea, endometriosis, hemoperitoneum, adhesions between the left ovary and the fallopian tube, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current gynecological disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge and discuss the complaints and findings in the service treatment records, as well as the Veteran's continuing symptoms since service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


